DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 02/19/2021, wherein claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because a figure number is missing in paragraph [0023].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite “establishing a respective second media channel”.  It is unclear whether there is a single second media channel or multiple second media channels. The word “respective” suggests there are multiple channels, however the word “channel” is singular.  Claims 1 and 13 are therefore rendered indefinite.
Claims 2-12 and 14-20 are dependent from claims 1 and 13, and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claims 1 and 13.
Claim 1, in the seventh limitation, recites “on a second signaling channel associated with each of the second computing devices”.  This limitation suggests that there is a single second signaling channel, however dependent claim 8, in the first limitation, recites “the second signaling channels”, which suggests there are multiple second signaling channels.  Claims 1 and 8 are therefore rendered indefinite.
Claim 9, in the third limitation, recites “generated by a second computing device”.  Since there are a plurality of second computing devices, it is unclear which one of the second computing devices is being referred to in this limitation, therefore the claim is rendered indefinite.
Claim 10 is dependent from claim 9 and therefore contains the same indefinite language.  As a result, it is rejected under the same rationale as claim 9.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
The best prior art the Examiner found was Agarwal et al. (US 2017/0279860) which discloses a communications management server receiving presentation frames from a presenter, sending the frames to participant communication devices, receiving status information from each participant communication device (including ACK signals when the frames are successfully received), and reporting the status information for display on the presenter’s device.
Other relevant prior arts are as follows:
Gisby et al. (US 2010/0220635) discloses a controller receiving a conference call initiation request via a control link from a first primary communication device.  Media links are then established between the first primary communication device and a second primary communication device via the controller for the transmission of multimedia presentations.
Jana et al. (US 2017/0244767) discloses a multimedia conferencing system comprising signaling channels and media channels.  Signaling channels are used for exchanging messages between clients and signaling servers, which can be used to manage sessions, notify errors, exchange codecs and media types.
Chu et al. (US 2015/0365940) discloses a method for simultaneous communications between an access point and multiple client stations.  Each client station transmits acknowledgements in a respective sub-channel allocated to it.  The sub-channels for acknowledgements from the client stations are different from the sub-channels allocated for transmissions to the corresponding client stations.
These prior arts, individually and in combination, do not teach the claimed invention.  In particular, the prior arts in combination do not teach a presenter device receiving notifications of the screensharing status of participant devices via a signaling channel from a server.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458